Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 11/19/2020.
Claims 1-17 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baarman et al. (Pub. No. 2012/0049991 A1).

Regarding claim 1, Baarman discloses:

A charging device (see Fig. 1, 3-6, 11, see par [003], wireless power supplies include multiple primary coils configured in an array where a remote device can be placed on the array to receive the wireless power.....), comprising: 
a first plurality of charging cells provided on a first surface of a first printed circuit board (see Fig. 1, 3-6, 11, see par [0045-0050], Referring to FIGS. 1-3, the depicted embodiment of the multi-layer shim assembly 100 includes three shims 102, 104, 106, eighteen coils 108 forming a multi-layer coil array 110.....); 
a second plurality of charging cells provided on a first surface of a second printed circuit board (see Fig. 1, 3-6, 11, 13, 18, see par [0045-0050], Referring to FIGS. 1-3, the depicted embodiment of the multi-layer shim assembly 100 includes three shims 102, 104, 106, eighteen coils 108 forming a multi-layer coil array 110....., see par [0044-0054]); and 
one or more fastenings configured to maintain the first printed circuit board proximate to and in alignment with the second printed circuit board (see par [0044-0054], aligning and affixing the third shim above the second shim and second layer of coils....., The housing may have specific features to align and affix the multi-layer shim assembly to the housing....), 
wherein the first printed circuit board and the second printed circuit board provide a charging surface comprising the first plurality of charging cells and the second plurality of charging cells when fastened together (see Fig. 1, 3-6, 11, see par [0003], By utilizing an array of primary coils, the power transfer surface can be larger than a single coil wireless power supply. In some circumstances an array is used to transfer more power than a single primary coil could provide. In other circumstances the array may be used to provide positional freedom to the remote device. In yet other circumstances, the array may provide the capability to charge multiple remote devices...., see par [0048-54]).

Regarding claim 2, Baarman discloses:
wherein each first surface comprises a metal layer configured to carry a current sufficient to wirelessly charge one or more devices through the first plurality of charging cells or the second plurality of charging cells (see Fig., 11, 13, 15, 18, see par [0047-0050], each shim layer is made from non-conductive material and includes guides 120 for aligning coils in an array and a routing portion 118 for routing electrical connections from the coils....).

Regarding claim 3, Baarman discloses:
wherein the first printed circuit board and the second printed circuit board are fastened together such that the first surface of the second printed circuit board is located between substrates of the first printed circuit board and the second printed circuit board (see Fig. 1, 3-6, 11, 13, 18, and 19, see par [0003], By utilizing an array of primary coils, the power transfer surface can be larger than a single coil wireless power supply. In some circumstances an array is used to transfer more power than a single primary coil could provide. In other circumstances the array may be used to provide positional freedom to the remote device. In yet other circumstances, the array may provide the capability to charge multiple remote devices...., see par [0048-54]).

Regarding claim 4, Baarman discloses:
wherein a third plurality of charging cells is provided on a second surface of the first printed circuit board or the second printed circuit board (see Fig. 19, see par [0063], The printed circuit board shims 502, 504, 506 are constructed of dual layer printed circuit boards and have traces 518 instead of wire routing channels. In the current embodiment, each printed circuit board shim 502, 504, 506 includes guides 520 for aligning coils in an array and traces 518 for routing electricity to an edge of the shim assembly....).

Regarding claim 5, Baarman discloses:
wherein a control circuit is provided on a second surface of the first printed circuit board or on a second surface of the second printed circuit board (see Fig. 19, see par [0063-0068], The printed circuit board shims 502, 504, 506 are constructed of dual layer printed circuit boards and have traces 518 instead of wire routing channels. In the current embodiment, each printed circuit board shim 502, 504, 506 includes guides 520 for aligning coils in an array and traces 518 for routing electricity to an edge of the shim assembly....).

Regarding claim 6, Baarman discloses:
a third plurality of charging cells provided on a first surface of a third printed circuit board, wherein the charging surface further comprises the third plurality of charging cells when the first printed circuit board, the second printed circuit board and the third printed circuit board are fastened together (see Fig. 1, 3-6, 11, see par [0045-0050], Referring to FIGS. 1-3, the depicted embodiment of the multi-layer shim assembly 100 includes three shims 102, 104, 106, eighteen coils 108 forming a multi-layer coil array 110....., see par [0044-0054]).

Regarding claim 7, Baarman discloses:
 a third printed circuit board provided between the first printed circuit board and the second printed circuit board, wherein an opening through the third printed circuit board is configured to pass a connector that electrically couples the first printed circuit board and the second printed circuit board (see Fig. 18, see par [0063-0066], As shown in FIG. 18, a pin connector 624 may provide an interface for electrically connecting wireless power circuitry to the multi-layer shim assembly 600...., see par [0075]).

Regarding claim 8, Baarman discloses:
wherein the opening comprises a notch located at an edge of the third printed circuit board (see Fig. 13-18, wherein the notch is located at an edge of layer 504 and able to get the connector 524 contacts with layer 506..., see par [0067], A routing feature can include a channel, a stamped trace, an edge, a hole, or essentially any other type of routing feature...).

Regarding claim 9, Baarman discloses:
wherein the opening comprises a hole within a perimeter of the third printed circuit board (see par [0010],  the wireless power supply circuitry is on a printed circuit board secured to the shield, the wires from the shim assembly can protrude through holes in the printed circuit board..., par [0067], A routing feature can include a channel, a stamped trace, an edge, a hole, or essentially any other type of routing feature...).

    Regarding claim 10, Baarman discloses:
a shielding layer that includes a magnetic or electromagnetic shielding material (see par [0050-0065, have a shield, to the shield one at a time on top of each other....).

   Regarding claim 11, Baarman discloses:
wherein the shielding layer is provided between the first printed circuit board and the second printed circuit board (see par [0050-0065, The depicted embodiment of the multi-layer shim assembly provides a high level of effectiveness of the shield because the first layer of coils is in physical contact with the shield 112....).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al. (Pub. No. 2012/0049991 A1) further in view of Jang et al. (KR 20160087039 A).

    Regarding claim 12, Baarman fails to disclose:
a thermal layer that includes a thermal conductor configured to dissipate a heat flow from the first printed circuit board or the second printed circuit board.
Thus, Jang discloses:
a thermal layer that includes a thermal conductor configured to dissipate a heat flow from the first printed circuit board or the second printed circuit board (see Fig. 2 and 3, see Spec, In addition to the three-coil structure, the transmission coil 100 may be used by stacking one, two, or three or more coils. Fig. 3, the heat dissipating unit 300 includes a heat conductive metal layer 110 stacked in a plurality of layers and an adhesive layer 116 adhered between the heat conductive metal layers 110 to bond the heat conductive metal layers 110 to each other...., see fig. 5-7)
.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a wireless power supplies of Baarman to include thermal layer in order to provided with a heat-radiating sheet for dissipating heat (see Jang spec).

   Regarding claim 13, Jang discloses:
wherein the thermal layer is provided between the first printed circuit board and the second printed circuit board (see Fig. 2 and 3, see Spec, In addition to the three-coil structure, the transmission coil 100 may be used by stacking one, two, or three or more coils. Fig. 3, the heat dissipating unit 300 includes a heat conductive metal layer 110 stacked in a plurality of layers and an adhesive layer 116 adhered between the heat conductive metal layers 110 to bond the heat conductive metal layers 110 to each other...., see fig. 5-7).

   Regarding claim 14, Jang discloses:
a thermal layer that includes a thermal insulator configured to block heat flow between zones of the first printed circuit board or the second printed circuit board or between the first printed circuit board and the second printed circuit board (see Fig. 2 and 3, see Spec, In addition to the three-coil structure, the transmission coil 100 may be used by stacking one, two, or three or more coils. Fig. 3, the heat dissipating unit 300 includes a heat conductive metal layer 110 stacked in a plurality of layers and an adhesive layer 116 adhered between the heat conductive metal layers 110 to bond the heat conductive metal layers 110 to each other...., see fig. 5-7).

   Regarding claim 15, Jang discloses:
wherein the thermal layer is provided between the first printed circuit board and the second printed circuit board (see Fig. 2 and 3, see Spec, In addition to the three-coil structure, the transmission coil 100 may be used by stacking one, two, or three or more coils. Fig. 3, the heat dissipating unit 300 includes a heat conductive metal layer 110 stacked in a plurality of layers and an adhesive layer 116 adhered between the heat conductive metal layers 110 to bond the heat conductive metal layers 110 to each other...., see fig. 5-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al. (Pub. No. 2012/0049991 A1) further in view of Partovi et al. (Pub. No. 2007/0182367 A1).

    Regarding claim 16, Baarman fails to disclose:
a sensor provided on the first printed circuit board or the second printed circuit board and configured to detect presence of an object on or near the charging device.
Thus, Partovi discloses:
a sensor provided on the first printed circuit board or the second printed circuit board and configured to detect presence of an object on or near the charging device (see par [0056], the mobile device can be sensed by means of a number of proximity sensors such as capacitance, weight, magnetic, optical, or other sensors that determine the presence of a mobile device near a coil in the mobile device charger....).
.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a wireless power supplies of Baarman to include a sensor in order to determine the presence of a mobile device near a coil in the mobile device charger (see Partovi par [0056]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Baarman et al. (Pub. No. 2012/0049991 A1) further in view of Graham et al. (Pub. No. 2019/0081517 A1).

   Regarding claim 17, Jang discloses:
a sensor configured to detect temperature in the first printed circuit board or the second printed circuit board.
Thus, Graham discloses:
a sensor configured to detect temperature in the first printed circuit board or the second printed circuit board (see par [0237], hat array of sensor sub-modules 3504 can sufficiently measure the temperature across the entire charging surface..., see par [00239], Each thermal sensor sub-module 3610 can include a pair of thermistors 3612 and 3614 where one thermistor is configured to measure the temperature of a top surface 3616 of substrate 3604 and the other thermistor is configured to measure the temperature of a bottom surface 3618 of substrate 3604....).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified a wireless power supplies of Baarman to include a temperature sensor in order to measure the temperature of charger device (see Graham par [00239]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851